Richardson, Judge:
When these protests were called for trial, defendant’s counsel moved to dismiss them upon the ground that the issue before the court was previously decided. Plaintiff’s counsel stated “I have no defense.” Appeals to reappraisement raising the same issue as is involved in the instant protests, and embracing the same entries which are now before the court, were dismissed on June 7, 1961, as having been untimely filed. (See Ensenat and Cie., Inc., et al. v. United States, 46 Cust. Ct. 701, Reap. Dec. 10015.) No appeal was taken from such judgment of dismissal by the plaintiff who was one of the parties affected thereby.
Upon the basis of the judgment of dismissal in Ensenat and Cie., Inc., et al. v. United States, supra, and the representation of plaintiff’s counsel that he had no defense, we hold that the issue raised in the instant protests is res judicata. Defendant’s motion to dismiss the instant protests is, therefore, granted.
Judgment will be entered accordingly.